Citation Nr: 1818839	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment of medical expenses incurred at a private hospital on March 14, 2013. 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to November 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 decision by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  


REMAND

Regrettably, the Board determines that a remand of the appeal is necessary as the record before the Board appears to be incomplete.  The Veteran sought treatment for a bee sting at a private facility on March 14, 2013.  Her claim was denied on the basis that the claim was not received within 90 days of treatment.  However, the Veteran argues that she was advised by the private facility that three separate billings were submitted, in March 2013, August 2013, and October 2013.  There is only one set of medical records and billing statement for the claim in the file, and it is not marked as to when it was received.  Moreover, the Veteran indicates that she contacted VA to follow-up on her claim on four occasions, including once in May 2013, within 90 days of her treatment, but received no response at any time.  A VCAA notice outlining VA's and the Veteran's responsibilities in providing evidence in support of the claim was not issued until February 2014, after the claim was denied.  In light of these facts, the Board determines that the appeal should be remanded for further development.

Accordingly, the case is REMANDED for the following actions:
 
1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include but not limited to:

Contact the private hospital, Tallahassee Memorial Hospital, for all records pertaining to its submission to VA of records related to the Veteran's claim for reimbursement or payment for treatment in March 2013.  

Associate with the record all VA records pertaining to requests for documentation relevant to the Veteran's claim from Tallahassee Memorial Hospital.

Associate with the record any VA records pertaining to telephone or email contact with or by the Veteran for the period from March 14, 2013 through December 2013.

2.  Undertake any other development deemed warranted.
 
3.  Adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran, and she should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



